Cooper, J.,
delivered the opinion of the court.
' By the final decree rendered in the Chancery Court in the injunction proceeding it was expressly provided that the injunction should be continued until the defendant Shackelford should redeliver to the complainant Smith, or to his attorney of record, á certain note which Shackelford had received from Smith, or the receipt therefor of the attorney to whom it had been transmitted for collection. The delivery of the note or receipt was a condition precedent to the dissolution of the injunction, and the dissolution of the injunction was in turn a condition precedent to an action by the plaintiff herein on the injunction bond executed by the defendants. It is affirmatively shown that neither the note nor the receipt of the attorney has been delivered as required by the decree and this is conclusive of the present suit.

Judgment affirmed.